           Case 1:05-cr-01077-RA Document 151 Filed 06/14/21 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:


 UNITED STATES OF AMERICA,

                        v.                                           No. 5-CR-1077

 MUSTAFA OZSUSAMLAR,                                                    ORDER

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Defendant Mustafa Ozsusamlar’s letters of May 25, 2021, Dkt.,

149, and May 26, 2021, Dkt. 150, requesting copies of the Court’s Opinion and Order denying

his motion for a sentence reduction, and the underlying pleadings.

         The Clerk of Court is directed to mail a copy of the Court’s Opinion and Order, Dkt. 148,

and this Order to Mr. Ozsusamlar at the following address:

                                 Mustafa Ozsusamalar, 18188-050
                                          FCI Hazelton
                                         P.O. Box 5000
                                   Bruceton Mills, WV 26525


SO ORDERED.

Dated:      June 14, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
